Case: 14-3156      Document: 10      Page: 1     Filed: 09/19/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    SHARON L. BLOUNT,
                        Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3156
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-13-0755-I-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     The Department of Human and Health Services
 moves to reform the caption to designate the Merit Sys-
 tems Protection Board (“Board”) as the respondent and for
 an extension of time for the Board to file its response brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
Case: 14-3156         Document: 10   Page: 2   Filed: 09/19/2014



 2                                             BLOUNT   v. MSPB



 Board dismissed Sharon L. Blount’s petition for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The revised official cap-
 tion is reflected above.
      (2) The Board’s brief is due within 21 days of the date
 of filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s27